UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-140645 TONGJI HEALTHCARE GROUP, INC. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 5 Beiji Road Nanning, Guangxi, People’s Republic of China (Address of principal executive offices) (Zip Code) 011-86-771-2020000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No S APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 14, 2010, there are15,812,191 shares of $0.001 par value common stock issued and outstanding. 2 FORM 10-Q TONGJI HEALTHCARE GROUP, INC. INDEX Page PART I. Financial Information 4 Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 4 Consolidated Statements of Income for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 6 Notes to Consolidated Financial Statements as of March 31, 2010 (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures 17 PART II. Other Information 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved). 18 Item 5. Other Information 18 Item 6. Exhibits 18 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) TONGJI HEALTHCARE GROUP, INC. CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2009 (UNAUDITED) March 31, December 31, ASSETS Current Assets Cash and cash equivalent $ $ Accounts receivable, net Due from related parties Medicine supplies Prepaid expenses and other current assets Total current assets Property, Plant, and Equipment, net Long Term Prepayment Capital Lease Deposit Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Due to related parties Other payables Deferred gain on sale and lease back Capital lease obligations Total current liabilities Stockholders' Equity Preferred stock - $0.001 par value, 20,000,000 share authorized, no shares outstanding at March 31, 2010 or December 31, 2009 - - Common stock - $0.001 par value, 100,000,000 shares authorized, 15,812,391 issued and outstanding at March 31, 2010 and December 31, 2009,respectively Additional paid in capital Statutory reserve Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and stockholders' equity $ $ See the accompanying notes to the consolidated financial statements. 4 TONGJI HEALTHCARE GROUP, INC. STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (UNAUDITED) OPERATING REVENUES Patient service revenues $ $ Other operating revenues Total operating revenue OPERATING EXPENSES Selling, general and administrative expenses Medicine and supplies Depreciation Total operating expenses LOSS FROM OPERATION ) ) OTHER INCOME (EXPENSE) Other income, net Interest expense, net of interest income ) ) Total other expense ) ) Net loss before income taxes ) ) PROVISION FOR INCOME TAXES - - NET LOSS ) ) FOREIGN CURRENCY TRANSLATION GAIN (LOSS) 30 ) COMPREHENSIVE LOSS $ ) $ ) NET LOSS PER SHARE - Basic and diluted $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic and diluted weighted average shares outstanding are the same as there is no anti-dilutive effect. See the accompanying notes to the consolidated financial statements. 5 TONGJI HEALTHCARE GROUP, INC. CONSOLIDATEDSTATEMENTS OF CASH FLOWS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Allowance for doubtful accounts - Change in operating assets and liabilities Accounts receivable Medicine supplies Prepaid expense and other current assets ) Accounts payable and accrued expenses Deferred gain ) ) Other payables ) ) Net cash used in operating activities ) ) CASH FLOW FROM INVESTING ACTIVITIES (Acquisition of)property, plant and equipment - ) Disposal of property, plant and equipment - Lease prepayment advances ) ) Due from related parties Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Principal payments on capital lease obligations ) ) Advances from related parties Net cash provided by financing activities EFFECTS OF FOREIGN TRANSLATION ADJUSTMENTS 17 ) Net increase (decrease) in cash and cash equivalents ) CASH AND CASH EQUIVALENT - Beginning of period CASH AND CASH EQUIVALENT - End of period $ $ CASH PAID DURING THE YEAR FOR: Income taxes $
